Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16992046 filed 08/12/2020. Claims 1-20 are subject to examination.

Claim Objections
Claim 8, 14, 15, and 19 objected to because of the following informalities:  
Claim 8, 14, 15, and 19 are apparatus claims but recites “receiving”, “determining”, and “sending” in claim limitations. It is suggested that Claim 8, 14, 15, and 19 be amended to recite “receive”, “determine”, and “send” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (Takeda hereafter) (US 20200344737 A1) in view of FU et al. (FU hereafter) (US 20190363842 A1).
  
Regarding claim 1, Takeda teaches, A feedback information transmission method, comprising: 
receiving, by a terminal device, one or more downlink channels carried in one or more first time units, wherein the one or more first time units belong to a time unit set (Takeda; In the case of FIG. 1, a UE transmits A/Ns corresponding to PDSCHs (here, four DL resources) scheduled in a certain range (bundling window) associated with HARQ-ACK feedback, Par. 0029); 
determining, by the terminal device, a second time unit for carrying feedback information corresponding to the downlink channels received in the one or more first time units (Takeda; element “UL” Fig. 1; each part denoted by “DL” or “UL” indicates a certain resource (for example, time or frequency resource), and the period of each part corresponds to any time unit, Par. 0028; Specifically, assuming that all the PDSCHs included in the bundling window are scheduled, the UE generates HARQ-ACK bits for all the PDSCHs, Par. 0031), wherein the second time unit is determined according to a association between the time unit set and the second time unit (Takeda; The bundling window may be constituted based on HARQ-ACK timings indicated by downlink control information, Par. 0032); 
determining, by the terminal device, a first codebook according to the feedback information (Takeda; Specifically, assuming that all the PDSCHs included in the bundling window are scheduled, the UE generates HARQ-ACK bits for all the PDSCHs. In this way, HARQ-ACK codebook can be semi-statically configured irrespective of the number of PDSCHs to be scheduled or the number of pieces of DCI for scheduling the PDSCHs, Par. 0031); and 
sending, by the terminal device, uplink control information including the first codebook in the second time unit (Takeda; the inventors of the present invention have focused on a certain PUCCH format (for example PUCCH format 0/1) supported for an HARQ-ACK transmission(s) of up to a certain number of bits and come up with the idea of controlling an HARQ-ACK transmission(s) by using a certain PUCCH format when the number of HARQ-ACK bits is up to a certain value even in a case of semi-statically configuring HARQ-ACK codebook, Par. 0036; HARQ-ACK may be interpreted as “UCI”, Par. 0044); 
wherein the first codebook is determined according to a preset condition, and the preset condition comprises a first condition (Takeda; when the number of HARQ-ACK bits is up to a certain value, Par. 0036; When the mode of determining codebook of a transmission acknowledgement signal(s), based on information reported through higher layer signaling, the control section 401 controls a transmission of the transmission acknowledgement signal(s) by using … the second PUCCH resource set configured for a transmission acknowledgement signal(s) of up to the certain number of bits, Par. 0143): 
when one of the one or more downlink channels is received in one or more first time units that belong to a subset of the time unit set (Takeda; when one PDSCH is transmitted in only one serving cell (or when one HARQ-ACK for the PDSCH is transmitted as feedback), the UE employs fallback PUCCH transmission (refer to FIG. 3), Par. 0065), and there is a second association relationship between the subset of the time unit set and the second time unit (Takeda; The UE may determine the certain PUCCH resource from the second PUCCH resource set, based on information included in DCI for scheduling the PDSCH. For example, the UE may determine the certain PUCCH resource, based on at least one of an ARI field and an HARQ-ACK timing indicator field included in the DCI, Par. 0066), the first codebook includes only feedback information corresponding to the downlink channel carried in the one or more first time units that belong to the subset of the time unit set (Takeda; the UE selects a certain PUCCH resource from the second PUCCH resource set configured for an HARQ-ACK transmission of the certain number of bits (for example, up to two bits) and transmits an HARQ-ACK, Par. 0065; when a mode of dynamically determining HARQ-ACK codebook is configured, the UE determines the number of HARQ-ACK bits and so on, based on bits indicated in a DL assignment index, Par. 0026).  
 	Although Takeda teaches HARQ-ACK timings indicated by downlink control information, Takeda fails to explicitly teach, 
first association relationship. 
However, in the same field of endeavor, FU teaches, 
first association relationship (FU; the higher layer signaling configures that for the SPS PDSCH or PDCCH that indicates SPS releasing transmitted in the time slot n, its HARQ-ACK is transmitted in a time slot n+k, where the value of k is configured by the higher layer signaling, Par. 0122). 
Takeda to include the use of value of k as taught by FU in order to determined HARQ-ACK timing (FU ; Par. 0017).

Regarding claim 8, Takeda teaches, A communication apparatus, comprising: 
a memory, configured to store a computer program (Takeda; a UE, Par. 0029); and 
a processor, configured to execute the computer program stored in the memory, to enable the communication apparatus to perform the following (Takeda; a UE, Par. 0029): 
receiving one or more downlink channels carried in one or more first time units, wherein the first time units belong to a time unit set (Takeda; In the case of FIG. 1, a UE transmits A/Ns corresponding to PDSCHs (here, four DL resources) scheduled in a certain range (bundling window) associated with HARQ-ACK feedback, Par. 0029); 
determining a second time unit for carrying feedback information corresponding to the downlink channels received in the one or more first time units (Takeda; element “UL” Fig. 1; each part denoted by “DL” or “UL” indicates a certain resource (for example, time or frequency resource), and the period of each part corresponds to any time unit, Par. 0028; Specifically, assuming that all the PDSCHs included in the bundling window are scheduled, the UE generates HARQ-ACK bits for all the PDSCHs, Par. 0031), wherein the second time unit is determined according to a (Takeda; The bundling window may be constituted based on HARQ-ACK timings indicated by downlink control information, Par. 0032); 
determining a first codebook according to the feedback information (Takeda; Specifically, assuming that all the PDSCHs included in the bundling window are scheduled, the UE generates HARQ-ACK bits for all the PDSCHs. In this way, HARQ-ACK codebook can be semi-statically configured irrespective of the number of PDSCHs to be scheduled or the number of pieces of DCI for scheduling the PDSCHs, Par. 0031); and 
sending uplink control information including the first codebook in the second time unit (Takeda; the inventors of the present invention have focused on a certain PUCCH format (for example PUCCH format 0/1) supported for an HARQ-ACK transmission(s) of up to a certain number of bits and come up with the idea of controlling an HARQ-ACK transmission(s) by using a certain PUCCH format when the number of HARQ-ACK bits is up to a certain value even in a case of semi-statically configuring HARQ-ACK codebook, Par. 0036; HARQ-ACK may be interpreted as “UCI”, Par. 0044); 
wherein the first codebook is determined according to a preset condition, and the preset condition comprises a first condition (Takeda; when the number of HARQ-ACK bits is up to a certain value, Par. 0036; When the mode of determining codebook of a transmission acknowledgement signal(s), based on information reported through higher layer signaling, the control section 401 controls a transmission of the transmission acknowledgement signal(s) by using … the second PUCCH resource set configured for a transmission acknowledgement signal(s) of up to the certain number of bits, Par. 0143): 
when one of the one or more downlink channels is received in one or more first time units that belong to a subset of the time unit set (Takeda; when one PDSCH is transmitted in only one serving cell (or when one HARQ-ACK for the PDSCH is transmitted as feedback), the UE employs fallback PUCCH transmission (refer to FIG. 3), Par. 0065), and there is a second association relationship between the subset of the time unit set and the second time unit (Takeda; The UE may determine the certain PUCCH resource from the second PUCCH resource set, based on information included in DCI for scheduling the PDSCH. For example, the UE may determine the certain PUCCH resource, based on at least one of an ARI field and an HARQ-ACK timing indicator field included in the DCI, Par. 0066), the first codebook includes only feedback information corresponding to the downlink channel carried in the one or more first time units that belong to the subset of the time unit set (Takeda; the UE selects a certain PUCCH resource from the second PUCCH resource set configured for an HARQ-ACK transmission of the certain number of bits (for example, up to two bits) and transmits an HARQ-ACK, Par. 0065; when a mode of dynamically determining HARQ-ACK codebook is configured, the UE determines the number of HARQ-ACK bits and so on, based on bits indicated in a DL assignment index, Par. 0026).  
 	Although Takeda teaches HARQ-ACK timings indicated by downlink control information, Takeda fails to explicitly teach, 
first association relationship. 
FU teaches, 
first association relationship (FU; the higher layer signaling configures that for the SPS PDSCH or PDCCH that indicates SPS releasing transmitted in the time slot n, its HARQ-ACK is transmitted in a time slot n+k, where the value of k is configured by the higher layer signaling, Par. 0122). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of value of k as taught by FU in order to determined HARQ-ACK timing (FU ; Par. 0017).

Regarding claim 15, Takeda teaches, A communication apparatus, comprising: 
a memory, configured to store a computer program; and 
a processor, configured to execute the computer program stored in the memory, to enable the communication apparatus to perform the following: 7785736241US14 
sending one or more downlink channels to a terminal device in one or more first time units, wherein the first time units belong to a time unit set (Takeda; In the case of FIG. 1, a UE transmits A/Ns corresponding to PDSCHs (here, four DL resources) scheduled in a certain range (bundling window) associated with HARQ-ACK feedback, Par. 0029); 
determining a second time unit for carrying feedback information corresponding to the downlink channels sent in the one or more first time units (Takeda; element “UL” Fig. 1; each part denoted by “DL” or “UL” indicates a certain resource (for example, time or frequency resource), and the period of each part corresponds to any time unit, Par. 0028; Specifically, assuming that all the PDSCHs included in the bundling window are scheduled, the UE generates HARQ-ACK bits for all the PDSCHs, Par. 0031), wherein the second time unit is determined according to a association between the time unit set and the second time unit (Takeda; The bundling window may be constituted based on HARQ-ACK timings indicated by downlink control information, Par. 0032); 
receiving, in the second time unit, uplink control information from the terminal device (Takeda; the inventors of the present invention have focused on a certain PUCCH format (for example PUCCH format 0/1) supported for an HARQ-ACK transmission(s) of up to a certain number of bits and come up with the idea of controlling an HARQ-ACK transmission(s) by using a certain PUCCH format when the number of HARQ-ACK bits is up to a certain value even in a case of semi-statically configuring HARQ-ACK codebook, Par. 0036; HARQ-ACK may be interpreted as “UCI”, Par. 0044), wherein the uplink control information includes a first codebook determined according to the feedback information (Takeda; Specifically, assuming that all the PDSCHs included in the bundling window are scheduled, the UE generates HARQ-ACK bits for all the PDSCHs. In this way, HARQ-ACK codebook can be semi-statically configured irrespective of the number of PDSCHs to be scheduled or the number of pieces of DCI for scheduling the PDSCHs, Par. 0031); 
wherein the first codebook is determined according to a preset condition, and the preset condition comprises a first condition (Takeda; when the number of HARQ-ACK bits is up to a certain value, Par. 0036; When the mode of determining codebook of a transmission acknowledgement signal(s), based on information reported through higher layer signaling, the control section 401 controls a transmission of the transmission acknowledgement signal(s) by using … the second PUCCH resource set configured for a transmission acknowledgement signal(s) of up to the certain number of bits, Par. 0143): 
when one of the one or more downlink channels is sent in one or more first time units that belong to a subset of the time unit set (Takeda; when one PDSCH is transmitted in only one serving cell (or when one HARQ-ACK for the PDSCH is transmitted as feedback), the UE employs fallback PUCCH transmission (refer to FIG. 3), Par. 0065), and there is a second association relationship between the subset of the time unit set and the second time unit (Takeda; The UE may determine the certain PUCCH resource from the second PUCCH resource set, based on information included in DCI for scheduling the PDSCH. For example, the UE may determine the certain PUCCH resource, based on at least one of an ARI field and an HARQ-ACK timing indicator field included in the DCI, Par. 0066), the first codebook includes only feedback information corresponding to the downlink channel sent in the one or two first time units that belong to the subset of the time unit set (Takeda; the UE selects a certain PUCCH resource from the second PUCCH resource set configured for an HARQ-ACK transmission of the certain number of bits (for example, up to two bits) and transmits an HARQ-ACK, Par. 0065; when a mode of dynamically determining HARQ-ACK codebook is configured, the UE determines the number of HARQ-ACK bits and so on, based on bits indicated in a DL assignment index, Par. 0026).  
Takeda teaches HARQ-ACK timings indicated by downlink control information, Takeda fails to explicitly teach, 
first association relationship. 
However, in the same field of endeavor, FU teaches, 
first association relationship (FU; the higher layer signaling configures that for the SPS PDSCH or PDCCH that indicates SPS releasing transmitted in the time slot n, its HARQ-ACK is transmitted in a time slot n+k, where the value of k is configured by the higher layer signaling, Par. 0122). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda to include the use of value of k as taught by FU in order to determined HARQ-ACK timing (FU ; Par. 0017).

Regarding claim 3, claim 10, and claim 17, Takeda-FU teaches, The method according to claim 1, The apparatus according to claim 8, and The apparatus according to claim 15 respectively, wherein the preset condition further comprises a third condition, and the third condition is that the downlink channels are carried in a primary frequency domain unit (Takeda; when one PDSCH is transmitted in only one particular cell (or when an HARQ-ACK for the PDSCH is transmitted as feedback), the UE employs fallback PUCCH transmission (refer to FIG. 3). The one particular cell (CC #1 in FIG. 3) may be a primary cell, Par. 0075) or a first secondary frequency domain unit in one or more frequency domain units configured for the terminal device.  

Regarding claim 4, claim 11, and claim 18, Takeda-FU teaches, The method according to claim 1, The apparatus according to claim 8, and The apparatus according to claim 15 respectively, wherein when the first condition is not met, the first codebook includes feedback information corresponding to all downlink channels received in all first time units in the time unit set (Takeda; When the number of HARQ-ACK bits in a bundling window (or the number of received PDSCHs or the number of received PDCCHs each requiring an HARQ-ACK transmission) is more than the certain value, the UE transmits an HARQ-ACK generated based on the HARQ-ACK codebook, by using the first PUCCH resource set (refer to FIG. 2), Par. 0047; The UE determines a codebook size based on the higher layer parameter irrespective of the number (four in FIG. 2) of scheduled PDSCHs or the number of pieces of DCI for scheduling PDSCHs. For each PDSCH not scheduled in the bundling window, the UE transmits a NACK as feedback, Par. 0034).  

Regarding claim 5 and claim 12, Takeda-FU teaches, The method according to claim 1 and The apparatus according to claim 8 respectively, wherein the first association relationship is predefined (FU; the value of k may be configured for each UE by higher layer signaling specific to the UE; or may be configured for all UEs through common higher layer signaling broadcasted, or may be configured for a group of UEs through higher layer signaling of the group of UEs. For example, k is equal to 4, Par. 0122); or the first association relationship is configured for the terminal device by a network device via radio resource control (RRC) signaling.  

Regarding claim 6, claim 13, and claim 20, Takeda-FU teaches, The method according to claim 1, The apparatus according to claim 8, and The apparatus according to claim 15 respectively, wherein the second association relationship is indicated by timing indication information carried on a downlink control channel for dynamically scheduling the downlink channels (Takeda; the UE may determine the certain PUCCH resource, based on at least one of an ARI field and an HARQ-ACK timing indicator field included in the DCI, Par. 0066; the number of PDSCHs … based on dynamic signalling such as DCI, Par. 0047 & FU; The DCI of the dynamically scheduled PDSCH may include HARQ timing indication information, Par. 0120).  
The rational and motivation for adding this teaching of FU is the same as for Claim 1.

Regarding claim 7 and claim 14, Takeda-FU teaches, The method according to claim 1 and The apparatus according to claim 8 respectively, further comprising: 
determining, by the terminal device, a semi-persistent codebook mode from a plurality of candidate codebook modes, wherein the plurality of candidate codebook modes comprise the semi-persistent codebook mode and a dynamic codebook mode (Takeda; The transmitting/receiving sections 203 receive whether to employ the mode of semi-statically determining HARQ-ACK codebook or the mode of dynamically determining HARQ-ACK codebook, through higher layer signaling, Par. 0136).  

Regarding claim 19, Takeda-FU teaches, The apparatus according to claim 15, wherein the computer program further enables the apparatus to perform: 
determining a semi-persistent codebook mode from a plurality of candidate codebook modes, wherein the plurality of candidate codebook modes comprise the semi-persistent codebook mode and a dynamic codebook mode; and configuring the semi-persistent codebook mode for the terminal device via signaling (Takeda; The transmitting/receiving sections 203 receive whether to employ the mode of semi-statically determining HARQ-ACK codebook or the mode of dynamically determining HARQ-ACK codebook, through higher layer signaling, Par. 0136).


Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda-FU in further view of Yang et al. (Yang hereafter) (US 20160302183 A1) and in further view of Chen et al. (Chen hereafter) (US 20120039280 A1).

Regarding claim 2, claim 9, and claim 16, Takeda-FU teaches, The method according to claim 1, The apparatus according to claim 8, and The apparatus according to claim 15 respectively.
	Although Takeda teaches in Par. 0026 that “when a mode of dynamically determining HARQ-ACK codebook is configured, the UE determines the number of HARQ-ACK bits and so on, based on bits indicated in a DL assignment index (DAI”, but Takeda-FU fails to explicitly teach,

	However, in the same field of endeavor, Yang  teaches,
	wherein the preset condition further comprises a second condition, and the second condition is that a value of downlink assignment indicator (DAI) for scheduling the downlink channels is 1 (Yang; For a Time Division Duplex (TDD) PCell, a condition that no (E)PDCCH corresponding to PDSCH on SCells is received and a condition that PDSCH is received on the PCell in only one DL subframe where the Downlink Assignment Indicator (DAI) value is set to ‘1.’, Par. 0115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-FU to include the use of DAI as taught by Yang in order to fallback to PUCCH format 1a/1b  (Yang; Par. 0113).
	Although Takeda-FU-Yang teaches DAI, but fails to explicitly teach,
	DAI for dynamically scheduling the downlink channels.
	However, in the same field of endeavor, Chen teaches,
	DAI for dynamically scheduling the downlink channels (Chen; the DAI may exclude information for the PCC if it has an SPS transmission and may include information for the PCC if it has a dynamically scheduled transmission, Par. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takeda-FU-Yang to Chen in order to dynamically schedule transmission  (Chen; Par. 0132).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416